                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                  )       CASE NO. 4:18CR663-02
                                           )
                      PLAINTIFF,           )       JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )       ORDER
ESSENCE D. WILLIAMS,                       )
                                           )
                                           )
                     DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge Kathleen B. Burke's report

and recommendation that the Court ACCEPT Defendant Essence D. William's

("Defendant") plea of guilty and enter a finding of guilty against defendant. (Doc. No.

14.)

       On November 9, 2018, the government filed an indictment against defendant.

(Doc. No. 1.) On January 15, 2019, this Court issued an order assigning this case to

Magistrate Judge Burke for the purpose of receiving defendant's guilty plea. (Doc. No.

11.)

       On January 16, 2019, a hearing was held in which defendant entered a plea of

guilty to count 1 of the indictment, charging her with Felon in Possession of Firearms, in

violation of 18 U.S.C. Section 922(g)(1) and 924(a)(2) & 2. Magistrate Judge Burke

received defendant's guilty plea and issued a Report and Recommendation ("R&R")

recommending that this Court accept the plea and enter a finding of guilty. (Doc. No. 14.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it
was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that she understands her constitutional rights, that she is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of count 1 in violation of 18 U.S.C.

Section 922(g)(1) and 924(a)(2) & 2. The sentencing will be held on April 29, 2019 at

10:00 a.m.

        IT IS SO ORDERED.



Dated: January 31, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
